Citation Nr: 0519935	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  91-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
osteoarthritis of the right knee with a total knee 
arthroplasty, currently evaluated as 10 percent disabling 
prior to April 3, 1995, 100 percent disabling from April 3, 
1995, to May 31, 1996, and 30 percent disabling from June 1, 
1996.


REPRESENTATION

Appellant represented by:	Carol Wild Scott, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1960 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans' (VA), regional office (RO) located in St. 
Petersburg, Florida.  This case was originally remanded by 
the Board in November 1991.  This case was again before the 
Board in January 1996.  At that time the Board remanded this 
issue to the RO for further evidentiary development.  
Subsequently, the RO granted an increased rating from 10 
percent to 30 percent for the service-connected 
osteoarthritis of the veteran's right knee with a total knee 
arthroplasty.  In March 2001, this case was again remanded to 
the Board for further development.  That development having 
been completed, this claim now returns again before the 
Board.


FINDINGS OF FACT

1.  Prior to April 3, 1995, the veteran's service connected 
arthritis of the right knee was manifested by limitation of 
extension to 40 degrees or its equivalent.

2.  From October 1, 1991 to April 2, 1995 the right knee 
disorder was manifested by severe instability.

2.  The veteran's osteoarthritis of the right knee with a 
total knee arthroplasty, from June 1, 1996, is manifested by 
limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's service connected arthritis of the right knee prior 
to April 3, 1995 have been met. 38 U.S.C.A. § 1155 (West 
2002); Part 4, Diagnostic Codes 5010, 5003, 5260, 5261 
(2004).

2.  The criteria for a separate 30 percent rating from 
October 1, 1991 to April 2, 1995 for the right knee disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); Part 4, 
Diagnostic Code 5257 (2004).

3.  The criteria for an increased evaluation in excess of 30 
percent for osteoarthritis of the right knee with a total 
knee arthroplasty from June 1, 1996, have not been met.  38 
U.S.C.A. § 1155 (West 2002); Part 4, Diagnostic Codes 5010, 
5003, 5055 5260, 5261, 5272 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the pertinent rating decisions, a statement of the case 
dated November 1990, supplemental statements of the case 
dated April 1991, June 1992, October 1998, September 1999, 
and March 2005, and a VCAA letter dated March 2002.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received many VA examinations during 
the course of this appeal, and several hearings.

The Board notes the veteran was not was informed of the VCAA 
subsequent to the appealed rating action in violation of the 
VCAA and he has not been specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

Historically, the Board notes that service connection for the 
residuals of an arthrotomy of the right knee was granted at a 
10 percent evaluation by a November 1963 rating decision.  
The 10 percent rating remained in effect until the current 
claim.

The veteran has been seen periodically for right knee 
problems at VA and private facilities throughout the course 
of this appeal.  A VA housebound or need for regular aid and 
attendance was conducted in December 1989.  This report shows 
that the veteran had several disorders, to include three-
compartment osteoarthritis of the right knee.  The examiner 
indicated that the osteoarthritis markedly limited his 
mobility.  He was able to walk unassisted for less than one 
block.

The veteran received a VA examination in April 1990.  At that 
time, it was reported that the veteran had several surgical 
procedures on his right knee.  The veteran was noted to have 
considerable limitation of motion of the right knee.  There 
was a mild to moderate effusion, and patellofemoral 
crepitation.  He had considerable medial and lateral joint 
line tenderness and palpable osteophytes.  The examiner 
indicated that the veteran would require total knee 
replacement in the future, but was presently too young to 
undergo the procedure.

The veteran was seen at the physical therapy department of a 
VA facility in April 1990 for a left shoulder disorder and 
his right knee.  At that time it was recommended that the 
veteran use forearm crutches on all surfaces to relive the 
right knee.

VA right knee X-rays taken in June 1990 showed moderate 
osteoarthritis of the right knee joint.

On VA examination of July 1990, the veteran's right knee was 
noted to have a healed anteromedial postoperative scar on the 
right knee with no evidence of infection, induration, or 
drainage.  The veteran was taking medication for control of 
the right knee pain.  Range of motion at the right knee was 5 
to 125 degrees.  Motion of the right knee resulted in patella 
clicks.  The cruciate and collateral ligaments were firm 
bilaterally.  There was no evidence of effusion.  The veteran 
was diagnosed with residuals of postoperative arthrotomy of 
the right knee, with traumatic arthritis.

Documents received in 1990 from the Social Security 
Administration reflect that the veteran had been awarded SSI 
benefits.

A January 1991 VA outpatient treatment record noted right 
knee range of motion of 10 to 90 degrees, and diagnosed the 
veteran with degenerative joint disease of the right knee.

A private orthopedic report of October 1, 1991 noted the 
veteran had severe degenerative arthritis of the right knee.  
Examination showed range of motion from 40 degrees to 90 
degrees.  There was severe lateral instability and mild 
swelling, along with patellar crepitation.  The veteran was 
recommend to undergo a right total knee replacement.

The veteran received a further VA examination in March 1992.  
At that time, the veteran reported severe pain and swelling 
of the right knee.  Upon examination, there was a flexion 
deformity with a 2.5 inch scar in the inner aspect of the 
right knee.  There was lateral instability.  The veteran was 
able to flex the right knee 90 degrees and extend it to 40 
degrees.  The veteran was diagnosed with marked degenerative 
changes of the right knee, with flexion deformity and 
inability to extend his right knee more than 40 degrees.

An October 1993 VA outpatient report notes that the veteran 
was wearing a right knee brace.

VA operative reports, dated April 1995, indicated that the 
veteran underwent a total knee replacement in April 1995.  
Following surgery, he was seen for physical therapy.  In May 
1995, VA outpatient treatment records indicated that the 
veteran's range of motion was 10 degrees to 80 degrees with 
patellofemoral crepitus.  X-rays demonstrated that that the 
components were well positioned.  In September 1995, the 
veteran's range of motion 20 to 90 degrees.  

The veteran received a hearing before a former Veterans Law 
Judge sitting at Washington, D. C. in October 1995.  At that 
time, the veteran testified to the severity of his right knee 
disability.

A rating decision dated March 1996 granted the veteran an 
increased rating of 100 percent effective from April 3, 1995, 
the date he was hospitalized for the knee replacement to May 
31, 1995, and then granted the veteran an increased 
evaluation of 30 percent from June 1, 1996.

On VA examination of January 1997, the veteran complained of 
pain with loss of motion of the right knee.  Upon 
examination, the veteran could flex to 95 degrees, and extend 
to 160 degrees.  He had swelling of the right knee which was 
diffuse and moderately tender.  There was no instability of 
the knee, no subpatellar crepitus, and no fluid.  He was 
unable to heel or toe rise on the right lower extremity.  The 
diagnosis given was residual arthritis of the right knee, 
post arthroplasty.

On VA examination conducted in September 1998, the veteran 
complained of minimal discomfort and decreased range of 
motion.  Range of motion was recorded as being -5 degrees to 
85 degrees.  There was no atrophy, instability, ankle 
weakness, fluid, or joint line pain.  He had a vertical 
anterior scar of the right knee.  The diagnosis given was 
post arthroplasty of the right knee, and residual capsulitis 
of the right knee.

On VA examination dated February 1999, the veteran complained 
of being unable to extend the knee fully and needing a heel 
lift to bring his heel to the floor.  He also reported pain 
in his ankle and leg with walking.  Upon physical 
examination, range of motion was recorded as lacking 15 
degrees of full extension of the knee, and 85 degrees of 
total flexion of the knee.  The diagnosis given was fixed 
contracture of the right knee and ankle.

November 1999 VA outpatient treatment records noted a 15 
degrees flexion contracture at the knee.  Outpatient records 
show that he had a 20 degrees flexion contraction with 
extension to 70 degrees.  The knee was warm without effusion.

The veteran received a hearing before the undersigned 
Veterans Law Judge in December 2000.  At that time, the 
veteran again discussed the severity of his service connected 
right knee condition.

During VA examination of July 2004, the veteran complained of 
cramping in his calf, pain with walking long distance, and 
swelling.  He walked with a cane in his right hand and a 
moderate antalgic gait. He stated that his knee was not that 
symptomatic.  Range of motion was noted to be 0-80 degrees, 
with no effusion.  He ambulated with a cane in the right hand 
with a moderate antalgic gait in the right lower extremity.  
He had a 26 cm midline scar, and a 7cm median parapatellar 
incision on the right knee.  Both were well healed, no 
adherent to underlying structures, and with no evidence of 
ulcerative breakdown, keloid formation, or altered 
pigmentation.  He had good collateral stability.  It was 
noted that he had bilateral insufficiency with pretibial 
edema, positive Homans sign, and skin changes consistent with 
vascular insufficiency.  X-rays showed a right total knee 
arthroplasty in good position.  The impression was right 
total knee arthroplasty for post-traumatic osteoarthritis of 
the right knee with mild loss of range of motion.  

The veteran could not be given a treadmill test due to 
vascular insufficiency.  The examiner stated that complaints 
of the right lower extremity were secondary to vascular 
claudication and vascular insufficiency that were not related 
to his post traumatic arthritis of the right knee.  The 
veteran was noted to have bilateral vascular insufficiency 
with the right leg being more symptomatic at the present.  It 
was felt that the veteran's complaints of calf pain were due 
to his vascular insufficiency and arterial insufficiency of 
the right lower extremity, and neither were felt to be 
adjunct to or aggravated by his service connected right knee 
condition.

On VA examination in November 2004, the veteran again 
complained of cramping in the calf, worse when standing or 
walking long distances with associated swelling.  He stated 
that his knee replacement was actually asymptomatic.  Upon 
physical evaluation, he had the same objective findings as 
listed above, to include having mild pain to palpation over 
both the medial and lateral joint line space.  In addition, 
his left leg length was measured at 95cm, and his right leg 
was measured at 93cm, making a 2cm right lower extremity leg 
length discrepancy.  Scanogram conducted demonstrated a 2cm 
discrepancy of the right lower extremity.  The diagnosis 
given was status post right knee arthroplasty for post 
traumatic osteoarthritis of the right knee with mild loss of 
range of motion and subsequent 2cm leg length discrepancy of 
the right lower extremity.


Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Prosthetic replacement of a knee joint is rated 100 percent 
for one year following implantation of the prosthesis. (The 
1-year total rating commences after a 1-month convalescent 
rating under 38 C.F.R. § 4.30).  Thereafter, a 60 percent 
rating is warranted if there are chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, rate by analogy to Diagnostic 
Codes 5256, 5261, or 5262, with a minimum rating of 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Diagnostic Code 5010 provides that traumatic arthritis will 
be rated under Diagnostic Code 5003, which provides for the 
evaluation of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).

Diagnostic Code 5275 (2004) which stipulates that evidence of 
a shortening of the bones of the lower extremity from 11/4 to 
2 inches, or from 3.2 centimeters to 5.1 centimeters, is 
necessary for the grant of a 10 percent disability rating.

The veteran could also be rated under diagnostic code 5257, 
for other impairment of the knee.  Under this code, other 
impairment of the knee, including recurrent subluxation or 
lateral instability, is rated as slight, moderate, or severe.  
A 20 percent evaluation is warranted for moderate impairment.  
A 30 percent evaluation is warranted for severe impairment.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration or 
are poorly nourished with repeated ulceration. Scars may also 
be evaluated based upon limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2004).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint. 38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Further, the VA General Counsel issued a precedent opinion, 
dated July 1, 1997, concerning the multiple rating for knee 
disability.  In that precedent opinion, the VA General 
Counsel held that a separate rating under diagnostic code 
5003 for arthritis may be assigned for a knee disorder 
already rated under diagnostic code 5257 for instability (and 
vise versa), where additional disability is shown by the 
evidence of record.  62 Fed. Reg. 63604, VAOPGCPREC 23-97, 
slip op. at 2-3 (1997) (concluding that the evaluation of 
knee dysfunction under both diagnostic codes 5257 and 5003 
does not constitute impermissible pyramiding under 38 C.F.R. 
§ 4.14, citing Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for the purpose of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those diagnostic codes.  Otherwise, "there 
is no additional disability for which a rating may be 
assigned."  VAOPGCPREC 23-97, slip op. at 3; see also 63 
Fed. Reg. 56704, VAOPGCPREC 9-98 (1998).  The Board is bound 
by this regulatory construction of 38 C.F.R. § 4.71a, which 
authorizes multiple ratings under diagnostic codes 5003 and 
5257.  38 U.S.C.A. § 7104(c) (West 2002).

Prior to April 3, 1995, the veteran was in receipt of a 10 
percent rating for arthritis of the right knee.  The medical 
records show that beginning in 1989 the veteran was 
experiencing significant problems with his right knee, 
primarily pain.  The December 1989 VA examination indicated 
that the arthritis resulted in marked limitation of mobility.  
The VA examination in April 1990 described the limitation of 
motion as considerable and the examiner indicated that if the 
veteran had been older a total knee replacement would have 
been recommended.  The July 1990 VA examination showed range 
of motion of the right knee from 5 to 125 degrees.  However, 
the October 1991 private report shows a flexion deformity 
with flexion to 90 degrees and extension to 40 degrees.  The 
private physician at that time recommended a total knee 
replacement.  Furthermore the March 1992 VA examination 
confirmed the flexion deformity with flexion of 90 degrees 
and extension of 40 degrees.  The veteran was subsequently 
hospitalized in April 1995 for the total knee replacement.  

In view of these findings the Board finds that prior to April 
3, 1995 arthritis of the right knee arthritis warrants a 40 
percent rating for extension limited to 40 degrees under 
Diagnostic Code 5261 or pain resulting in the equivalent of 
extension limited to 40 degrees.  However, no evidence has 
been presented to indicate that the veteran had extension 
limited to 45 degrees during this time frame such that a 
rating in excess of 40 percent would be warranted.  The 
functional impairment caused by the pain is included in the 
40 percent rating.  Also, ankylosis in flexion between 20 and 
45 degrees is not demonstrated.  The Board further finds that 
during this period was the veteran's flexion limited to less 
than 90 degrees flexion degrees.  As such, a separate 
compensable rating for limitation of flexion under Diagnostic 
Code 5260. 

The next aspect of the claim to be determined is whether a 
separate compensable rating is warranted for instability of 
the right knee under Diagnostic Code5257.  In this regard, 
prior to October 1, 1991, there is no clinical evidence of 
instability.  The July 1990 VA examination showed that the 
cruciate and collateral ligaments were firm bilaterally.  
However, the October 1, 1991 private report shows the 
presence of severe lateral instability. Additionally, the 
March 1992 VA examination confirmed the presence of lateral 
instability.  The Board notes that the VA examination did not 
indicate the degree of severity of the instability.  As such, 
based on the available evidence, the Board finds that the 
right knee disorder resulted in severe instability from 
October 1, 1991 to April 2, 1995.  Thus a separate 30 percent 
rating is warranted for this time period.  Additionally, this 
same evidence does not show that a rating in excess of 30 
percent is warranted. 

The Board notes that, as the veteran has been granted a 100 
percent rating from April 3, 1995, to May 31, 1996, the 
maximum amount available under the law, the veteran's appeal 
as to this portion of time is moot.

From June 1, 1996, the Board notes VA examination of January 
1997 noted flexion of 95 degrees, and extension of 160, with 
no instability, VA examination of September 1998 noted range 
of motion of 85 degrees of flexion and -5 degrees of 
extension, with no instability, VA examination report dated 
February 1999 showed that the veteran was lacking 15 degrees 
of full extension of the knee, and 85 degrees of total 
flexion of the knee, November 1999 VA examination report 
noted a range of motion of 20 degrees to 70 degrees, and VA 
examinations in July and November 2004 noted range of motion 
of 0 to 80 degrees, with good collateral stability.  
Furthermore, during that July 2004 VA examination, the 
veteran's complaints of calf pain were attributed to his 
vascular insufficiency and arterial insufficiency of the 
right lower extremity, and neither were felt to be adjunct to 
or aggravated by his service connected right knee condition.  
.

Based on this evidence the Board finds that an evaluation 
under Diagnostic Code 5257 would not be warranted, as the 
veteran has been consistently found during this period to 
have no instability.  

As to limitation of flexion, the range of motion findings 
does not show a level of restriction that satisfies the 
criteria for a separate compensable rating under Diagnostic 
Code 5260.  During this time period, the veteran's limitation 
of extension during this period appears to be as much as 20 
degrees, which would warrant a 30 percent evaluation, the 
evaluation the veteran is currently receiving.  None of the 
evidence of record from this time period indicates that the 
veteran had extension limited to 30 degrees, such that a 
higher evaluation would be warranted.  As to a higher rating 
under Diagnostic Code 5055 during this time period, the Board 
finds that the veteran's knee disability does not result in 
severe painful motion.  In this regard, the Board notes, as 
above, that a July 2004 report of VA examination noted that 
the veteran's present complaints of calf pain were linked to 
his vascular insufficiency, and not his service connected 
right knee condition.  Furthermore, the veteran himself 
stated, during his November 2004 VA examination, that his 
knee replacement was actually asymptomatic.  

Therefore, the Board finds that the veteran is currently 
properly rated as 30 percent disabling, as the minimum 
percentage available for a total knee replacement, and at no 
time during this period has the veteran demonstrated chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity such that a higher rating would be 
warranted.  

The Board also notes that there is only a two cm shortening 
of the right lower extremity and the scars on the right knee 
are asymptomatic and do not otherwise satisfy the criteria 
for a compensable rating.  Additionally, the function 
impairment result from pain is included in the current 
rating.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).


ORDER

Entitlement to a 40 percent rating for osteoarthritis of the 
right knee, prior to April 3, 1995, is granted subject to the 
law and regulations governing the payment of monetary 
benefits.

A separate 30 percent rating for instability of the right 
knee from October 1, 1991 to April 2, 1995 is granted subject 
to the law and regulations governing the payment of monetary 
benefits.

Entitlement to an increased disability rating for 
osteoarthritis of the right knee with a total knee 
arthroplasty from June 1, 1996, evaluated as 30 percent 
disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


